     Case 3:20-cv-01042-MMA-MSB Document 29 Filed 06/11/21 PageID.656 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    DONALD R. LEWIS,                                       Case No. 20-cv-1042-MMA (MSB)
12                                         Petitioner,
                                                             ADOPTING REPORT AND
13    v.                                                     RECOMMENDATION AND
                                                             DENYING RESPONDENTS’
14    MR. PICKETT, Warden, and ROB
                                                             MOTION TO DISMISS
      BONTA, Attorney General of the State of
15
      California,
                                                             [Doc. Nos. 23, 28]
16                                      Respondents.
17
18
19           Donald R. Lewis (“Petitioner”), a state prisoner proceeding pro se, filed a petition
20    for writ of habeas corpus (“Petition”) pursuant to 28 U.S.C. § 2254. See Doc. No. 17.
21    Respondents Mr. Pickett and Rob Bonta1 (“Respondents”) filed a motion to dismiss on
22    the grounds that the Petition is untimely. See Doc. No. 23. The matter was referred to
23    United States Magistrate Judge Michael S. Berg for preparation of a Report and
24    Recommendation (“R&R”) pursuant to 28 U.S.C. § 636(b)(1) and Civil Local Rules
25    72.1.d and HC.2. The Magistrate Judge has issued a R&R recommending that the Court
26
27
      1
       Rob Bonta replaced Xavier Becerra as Attorney General of California. Therefore, he is automatically
28    substituted as Respondent. See Fed. R. Civ. P. 25(d).

                                                         1
                                                                                      20-cv-1042-MMA (MSB)
     Case 3:20-cv-01042-MMA-MSB Document 29 Filed 06/11/21 PageID.657 Page 2 of 2



 1    (1) deny Respondents’ motion to dismiss without prejudice and (2) order Respondents to
 2    file an answer. See Doc. No. 28 at 21.
 3          The duties of the district court in connection with a magistrate judge’s R&R are set
 4    forth in Rule 72(b) of the Federal Rules of Civil Procedure and 28 U.S.C. § 636(b)(1).
 5    Where the parties object to a R&R, “[a] judge of the [district] court shall make a de novo
 6    determination of those portions of the [R&R] to which objection is made.” 28 U.S.C.
 7    § 636(b)(1); see Thomas v. Arn, 474 U.S. 140, 149–50 (1985). A district judge may
 8    “accept, reject, or modify, in whole or in part, the findings or recommendations made by
 9    the magistrate judge.” 28 U.S.C. § 636(b)(1); see also United States v. Remsing, 874
10    F.2d 614, 617 (9th Cir. 1989); Wilkins v. Ramirez, 455 F. Supp. 2d 1080, 1088 (S.D. Cal.
11    2006). Objections to the R&R were due no later than June 1, 2021. See Doc. No. 28 at
12    21. To date, no objections have been filed, and the time for doing so has expired.
13          The Court finds that the Magistrate Judge has issued an accurate Report and well-
14    reasoned Recommendation that the motion be denied. The Court therefore ADOPTS the
15    R&R in its entirety and DENIES Respondents’ motion to dismiss without prejudice. The
16    Magistrate Judge will issue a separate scheduling order in due course.
17          IT IS SO ORDERED.
18
19    Dated: June 10, 2021
20
21
22
23
24
25
26
27
28

                                                   2
                                                                               20-cv-1042-MMA (MSB)
